          Case 1:20-cv-00094-NONE-SAB Document 20 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAMON VALENZUELA,                                    Case No. 1:20-cv-00094-NONE-SAB

12                   Plaintiff,                           ORDER RE STIPULATION TO EXTEND
                                                          STAY OF ACTION 120 DAYS
13           v.
                                                          (ECF No. 19)
14   MAUSER USA, LLC, et al.,
                                                          120 DAY DEADLINE
15                   Defendants.

16

17          Ramon Valenzuela (“Plaintiff”), on behalf of himself and all others similarly situated,

18 filed this action in Merced Superior Court on November 6, 2019, against Mauser USA, LLC,

19 BWAY Corporation, and Mauser Packaging Solutions (“Defendants”). (ECF No 1.) On January
20 17, 2020, Defendants removed this matter to the Eastern District of California. (Id.) On March

21 10, 2020, the Court granted the parties’ stipulation to stay all proceedings pending the

22 completion of mediation. (ECF No. 12.) On October 14, 2020, the Court granted the parties’

23 stipulated request to extend the stay of this action by 120 days to permit the parties to finalize the

24 long-form settlement documents; amend the state court action complaint; and initiate or complete

25 the process of seeking preliminary approval of a settlement in the state court action. (ECF No.

26 18.) Currently before the Court is a joint status report and stipulation filed on February 10, 2021,
27 requesting an additional extension of 120 days of the stay of this action. (ECF No. 19.)

28          The parties proffer they have now executed the long-form settlement agreement


                                                      1
          Case 1:20-cv-00094-NONE-SAB Document 20 Filed 02/11/21 Page 2 of 2


 1 referenced in the previous stipulation that resolves the class action claims in this action and the

 2 California Labor Code Private Attorneys General Act (“PAGA”) claims in the state court action.

 3 (ECF No. 19 at 2.) The settlement permits Plaintiff to amend the state court action to add the

 4 class action currently pending in this action; to dismiss this action without prejudice after the

 5 filing of the amended complaint; and to seek approval of the global settlement in the state court.

 6 (Id.) On January 21, 2021, Plaintiff filed a stipulation for leave to file the amended complaint in

 7 the state court action, however, Plaintiff is still waiting for a signed order from the state court

 8 permitting such filing of the amended complaint. (Id.) Once Plaintiff receives the order in the

 9 state court, Plaintiff will file the amended complaint and file a request for dismissal of this action

10 without prejudice. (Id.) The Court finds good cause to approve the parties’ stipulated request.

11          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

12          1.      The stay of this matter is extended 120 days from the date of entry of this order;

13                  and

14          2.      The parties shall file either a request for dismissal, or joint status report within

15                  120 days of entry of this order informing the Court of the status of this action.

16
     IT IS SO ORDERED.
17

18 Dated:        February 11, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      2
